UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 99-4450
DAVID TYRONE HALL, a/k/a David
Reed,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4659
HASSEN EMANUEL REEVES,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
               Catherine C. Blake, District Judge.
                        (CR-98-192-CCB)

                      Submitted: May 31, 2000

                      Decided: October 19, 2000

        Before MOTZ and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.
2                      UNITED STATES v. HALL

                            COUNSEL

Gerald C. Ruter, THE LAW OFFICES OF GERALD C. RUTER,
P.C., Baltimore, Maryland; Joseph B. Tetrault, WRIGHT & MEE-
HAN, Baltimore, Maryland, for Appellants. Lynne A. Battaglia,
United States Attorney, John F. Purcell, Jr., Assistant United States
Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   David Tyrone Hall and Hassen Emanuel Reeves were tried
together for their participation in a multicount drug conspiracy and
related crimes. Hall and Reeves were tried together and both were
convicted of numerous counts. On appeal, their cases have been con-
solidated. For the reasons that follow, we affirm in part and vacate
and remand in part.

   Hall and Reeves were convicted of Count 1, conspiracy to distrib-
ute and possess with intent to distribute cocaine, cocaine base and
heroin. Because the jury returned a general form as to the multidrug
conspiracy, the defendants cannot be sentenced for more than the stat-
utory maximum for the least-serious single drug conspiracy. See
United States v. Rhynes, 206 F.3d 349, 379-80 (4th Cir. 1999), peti-
tion for cert. filed, No. 99-9386 (May 2, 2000). This Court decided
Rhynes after Appellants were sentenced, and thus, the district court
did not have the benefit of our opinion. Accordingly, we vacate the
Appellants’ sentences for Count 1 and remand for the district court to
calculate their sentences in accordance with our decision in Rhynes.

   Appellants raise numerous other claims on appeal, including claims
raised in Hall’s pro se informal brief. Although we grant Hall’s
                        UNITED STATES v. HALL                        3

motion to file his supplemental pro se brief, we find no other revers-
ible error. We also deny Hall’s motion for an extension of time to file
a reply to the Government’s response to his pro se informal brief.
Accordingly, we affirm the Appellants’ convictions and other sen-
tences. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                              AFFIRMED IN PART AND VACATED
                                     AND REMANDED IN PART